Detailed Action
The following is a non-final rejection made in response to claims received on April 26th 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the term “the barrel”, as in “to couple to the barrel of the firearm”, is indefinite since there is no antecedent basis for the term. Further amendment is required for compliance with this section.
In claim 7, the claim is indefinite since it appears to be dependent on itself. For purposes of examination, the claim will be considered as though it was dependent on claim 6. Further amendment is required for compliance with this section.
In claim 20, the claim is indefinite because it sets forth a second manner of directing gas into the housing “via angled ports in the ported barrel surrounded by a gas pressure cone couple to the housing.” The claim depends on claim 19, which sets forth its own step of directing gas into the housing “via a gas tube couple to the ported barrel and the housing.” It is unclear whether it is the applicant’s intent to claim both of these in a single embodiment or whether they were meant to be claimed as alternatives (i.e. both claims 19 and 20 would be dependent on claim 18).
In claims 6 and 14, the gas pressure cone is claimed as having “at least one” of a plurality of cited shapes. One of these shapes is cited as “a trumpet shape”. It is unclear what is considered to be a “trumpet shape” and, therefore, the scope and boundary of the claim is ambiguous and/or indefinite. The Examiner recommends simply omitting the term from the list of cited shapes. Further clarification and/or amendment is required for compliance with this section. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 4,833,808 (referred to in this section as “STRAHAN”).
Regarding claims 1, 8 and 10, Strahan teaches a recoil mitigation system comprising: a ported barrel (14) coupleable to a firearm and including one or more ports (26); a housing (32) coupled to the one or more ports and adapted to receive gas from the ported barrel when the ported barrel is coupled to a discharged firearm (radial passage ways 26 allow discharge gasses to flow into axial passageways 28 and housing 32); see Fig. 2 and col. 2, ll. 60-65); and a piston (21) disposed within the housing and adapted to move within the housing in response to gas received from the ported barrel (see col. 2, ll. 41-47); a piston bumper (via stop member 18) disposed within the housing and adapted to stop motion of the piston; wherein stopping the movement of the piston counter balances recoil generated from discharging the firearm (see col. 3, ll. 55-58).
Regarding claim 2, Strahan teaches a connector (12) adapted to allow the ported barrel (14) to couple to a barrel of the firearm (see Figs. 1 and 2).
Regarding claims 3 and 11, Strahan teaches a gas tube (via passageway 28) coupling the housing (32) to a port (26) in the ported barrel (14) and providing a channel for fluid communication between the ported barrel and the housing (see Fig. 2).
Regarding claim 4 and 12, Strahan teaches that the ported barrel (14) includes a plurality of angled ports (26) disposed radially and evenly distributed around a portion (25) of the ported barrel (see Fig. 2).
Regarding claims 9 and 16, Strahan teaches a piston spring (24; figures 1, 2) disposed between the piston (21) and the piston bumper (18) and adapted to stop motion of the piston (spring 24 surrounds shaft 22 for urging piston 21 rearwardly, or to stop the forward motion of piston 21; column 2, lines 2!'1-30).
Regarding claim 17, Strahan teaches a method of mitigating recoil comprising: directing gas from a discharged cartridge in a firearm (11) from a ported barrel (14) into a housing (32); driving a piston (21) disposed within the housing to move in a direction opposite to a direction of a recoil force on the firearm in response to the gas impinging upon the piston (see col. 2, ll. 38-47); and stopping the piston within the housing to create a force to counter balance the recoil force (see col. 3, ll. 55-58).
Regarding claim 18, Strahan teaches coupling the ported barrel (14) to a barrel of the firearm (11) see Figs. 1 and 2).
Regarding claim 19, Strahan discloses the method of claim 18, and further discloses wherein directing gas includes directing gas into the housing (32) via a gas tube (28; figure 2) coupled to the ported barrel (14) and the housing (radially extending passages 26 allow gas from bore extension 25 to pass into longitudinally extending passages 28 and sleeve 32; figure 2; column 2, lines 60-65).
Allowable Subject Matter
Claims 5, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 7, 14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641